Citation Nr: 0825079	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  03-26 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the cervical spine.  

3.  Entitlement to an initial rating in excess of 20 percent 
for left knee arthritis.  

4.  Entitlement to an initial rating in excess of 10 percent 
for left knee instability.  

5.  Entitlement to a rating in excess of 20 percent for left 
knee instability from January 5, 2005, to June 25, 2007.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from May 1981 to 
August 2001.  

These matters come to the Board of Veterans' Appeals (Board) 
following an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In January 2005, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  

As the appeal with respect to the veteran's claims emanate 
from the veteran's disagreement with the initial compensable 
ratings assigned following the grants of service connection, 
the Board has characterized the claims accordingly as 
reflected on the title page in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

In January 2006, the Board denied the veteran's claim for an 
initial compensable rating for osteoarthritis of the right 
fifth metacarpal and granted the claim for an initial 
compensable rating for right knee arthritis.  The Board 
otherwise remanded those claims involving the lumbar spine, 
cervical spine, and left knee on appeal to the Appeals 
Management Center (AMC) for additional development.  
Following further development of the record, the AMC 
continued to deny the veteran's claims for ratings in excess 
of 20 percent, in excess of 10 percent, and in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
for degenerative joint disease of the cervical spine, and for 
left knee arthritis, respectively.  

In June 2007, the veteran underwent a total left knee 
replacement.  In a February 2008 rating decision, the AMC 
increased the veteran's disability rating for left knee 
instability from 10 percent to 20 percent effective January 
5, 2005 to June 25, 2007.  Thereafter, the veteran was 
granted a 100 percent rating from June 25, 2007, to August 1, 
2008.  The rating decision notes that the total rating was 
assigned for the purpose of convalescence under 38 C.F.R. 
§ 4.30 (2007), and that a future medical examination was to 
be conducted after the convalescence period to evaluate any 
remaining functional impairment following the total left knee 
replacement.  As a result, the Board concludes that effective 
June 25, 2007, the claims on appeal for higher ratings for 
service-connected left knee arthritis and for service-
connected left knee instability no longer exist.  Following 
the expiration of the total rating on August 1, 2008, the 
veteran is free to appeal any disability rating subsequently 
assigned by the RO for residuals of the total left knee 
replacement.  

The Board is also aware that since his January 2005 hearing 
before the undersigned, the veteran has requested an 
additional Board hearing.  The Board notes that under 
38 U.S.C. § 7107(b) (West 2002), the veteran is to be 
afforded "an opportunity for a hearing."  As noted above, 
the veteran was provided that opportunity and testified in 
January 2005.  He is not necessarily entitled under the law 
to an additional Board hearing during the appeal period.  
Otherwise, since the January 2005 hearing, the veteran has 
submitted additional argument and evidence directly to the 
Board and waived initial review by the agency of original 
jurisdiction (AOJ) of that argument and evidence.  The Board 
accepts the argument and evidence into the record on appeal.  
38 C.F.R. § 20.1304 (2007).  

(The decision below addresses the veteran's claims for an 
initial rating in excess of 20 percent for left knee 
arthritis, for an initial rating in excess of 10 percent for 
left knee instability, and for a rating in excess of 20 
percent for left knee instability from January 5, 2005, to 
June 25, 2007.  Consideration of the remaining claims on 
appeal are deferred pending completion of the development 
sought in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's left knee arthritis has been manifested by painful 
motion, but with no finding of flexion limited to 60 degrees 
and extension limited to no less than 5 degrees.

2.  The veteran's left knee disability is not manifest by 
ankylosis, genu recurvatum, tibia and fibula impairment, or 
removed or symptomatic cartilage.  

3.  Since the initial grant of service connection to June 10, 
2002, the medical evidence demonstrates no more than slight 
instability of the left knee.  

4.  The veteran has been assigned a temporary total rating 
from June 10, 2002, to November 1, 2002, for the purpose of 
convalescence following left knee surgery.  

5.  From November 1, 2002 to June 25, 2007, there is 
reasonable doubt as to whether the veteran's left knee 
exhibited severe instability.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the 
veteran's left knee arthritis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 5261 (2007).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's left knee instability prior to June 10, 2002.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.71a, Diagnostic Code 5257 (2007).

3.  A rating to 30 percent is warranted for the veteran's 
left knee instability from November 1, 2002 to June 25, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. §§ 
4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In VA Fast Letter 06-25 (November 29, 2006), VA's 
Compensation & Pension Service noted that to properly 
evaluate any functional loss due to pain, examiners, at the 
very least, should undertake repetitive testing (to include 
at least three repetitions) of the joint's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  38 C.F.R. § 4.14.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The veteran's service-connected left knee arthritis is rated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5258 for arthritis due to trauma (5010) and for 
dislocation of semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (5258).  Arthritis 
due to trauma will be rated for degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Here, the record reflects X-ray evidence of degenerative 
changes in the veteran's left knee.  Otherwise, Diagnostic 
Code 5003 allows for no higher than a 20 percent rating.  
Additionally, Diagnostic Code 5258 also does not allow for 
any higher than a 20 percent rating.  

Limitation of motion of the knee is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 (leg, limitation of flexion) and 
5261 (leg, limitation of extension).  Separate ratings for 
limitation of flexion and for limitation of extension may be 
assigned for the same joint.  VAOPGCPREC 9-04 (2004).  The 
ratings for limitation of flexion and extension of a leg 
(knee) require some showing of actual loss of range of 
motion.  To warrant the minimal compensable rating (i. e., 10 
percent), flexion must be limited to 45 degrees and extension 
limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  

The veteran has consistently complained of chronic left knee 
pain.  The veteran is competent to report a symptom such as 
pain.  Furthermore, in light of the veteran's documented 
medical history concerning his left knee, the Board finds the 
veteran's complaints to be credible.  While the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not provide a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

A review of the medical evidence during the appeal period in 
this case does not reflect flexion of the left knee limited 
to 45 degrees or extension of the left knee to 10 degrees.  
The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in evaluating the existence of any functional 
loss in the range of motion of the veteran's left knee due to 
pain, weakened movement, excess fatigability, and/or 
incoordination.  See DeLuca, 8 Vet. App. at 204-7.  Here, 
pain has been consistently reported at the end range of 
flexion and not otherwise with extension.  The Board is also 
cognizant of the veteran's report of a grinding sensation in 
his left knee.  A June 2006 VA pain evaluation consult note 
reflects the examiner's report that a grinding sound could be 
heard when the veteran moved his left knee.  

The Board finds persuasive in this instance that in the most 
recent report of July 2006 VA orthopedic examination, the 
veteran's left knee was noted to demonstrate 0 degrees of 
extension and 122 degrees of flexion.  Range of motion was 
noted to be pain free and repetitive motion of the left knee 
joint did not result in any decrease in range of motion or 
pain.  Such findings are overall consistent with the medical 
evidence prior to report of July 2006 VA examination in that, 
at the very worst, pain was identified on examination at the 
end range of motion testing for flexion with extension not 
found less than 5 degrees.  Therefore, the Board does not 
find that the evidence of record supports that disability due 
to left knee arthritis is compensable under Diagnostic Codes 
5260 or 5261.  Absent compensable limitation of motion, a 20 
percent rating is the highest available under Diagnostic Code 
5003.  Additionally, no higher rating is available under 
Diagnostic Code 5258.  The Board has also considered whether 
other diagnostic codes pertinent to left knee arthritis 
provide the basis for an increased rating.  Here however the 
record does not reflect that the veteran's left knee 
arthritis results in ankylosis, genu recurvatum, or tibia and 
fibula impairment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5259, 5263 (2007).  

As a result, the Board concludes that since the initial grant 
of service connection, the clinical evidence does not 
suggest, even when functional loss due to pain is considered, 
that the veteran's left knee arthritis is so disabling as to 
approximate the level of impairment required for the 
assignment of a rating in excess of the current 20 percent.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5258, 5260, 5261; DeLuca, 8 Vet. App. at 204-7; 
VA Fast Letter 06-25.  

As for the veteran's service-connected left knee instability, 
the Board notes that the veteran's disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 for other impairment 
of the knee (which includes recurrent subluxation or lateral 
instability).  Under this diagnostic code, a 10 percent 
rating is warranted for slight impairment, a 20 percent 
rating for moderate impairment, and a 30 percent rating for 
severe impairment.  The veteran's service medical history 
includes ligament reconstruction surgeries.  Here, the Board 
finds that since the initial grant of service connection to 
June 10, 2002, the clinical findings reflect no more than 
slight (or mild) instability of the left knee.  

In this regard, clinical findings during this period (to 
include the report of April 2001 QTC (fee-based) examination) 
reflect mild and/or some laxity over the medial collateral 
ligament as well as slight instability of the left knee 
following anterior drawer stress.  A private treatment record 
dated in April 2002 reflects the veteran's report of a sense 
of instability.  At that time it was recommended that the 
veteran be seen by another physician for a " . . . very 
complex knee instability problem."  A subsequent May 2002 
private examination report notes left knee residual 
posterolateral instability following two anterior cruciate 
ligament reconstructions.  The physician noted that the 
veteran had a little bit of laxity of the anterior cruciate 
ligament (ACL).  

The Board concludes that a private operation report dated 
June 10, 2002, is the first medical evidence that would 
appear to clearly demonstrate more than mild or slight 
laxity/instability of the veteran's left knee.  The operation 
report notes that the veteran was undergoing surgery on his 
left knee for chronic anteromedial and posterolateral 
instability of the left knee.  As such, the Board simply does 
not find the medical evidence prior to June 10, 2002 
demonstrates other than slight laxity/instability of the left 
knee.  

As noted above, following the June 10, 2002 left knee 
surgery, the veteran was awarded a temporary total rating 
from June 10, 2002, to November 1, 2002, for purposes of 
convalescence under 38 C.F.R. § 4.30.  Since November 1, 
2002, the Board finds the medical evidence raises a 
reasonable doubt with respect to the severity of the 
veteran's left knee instability.  

In this regard, treatment records document the veteran's 
continued complaints of instability and also note his having 
to wear a knee brace.  A June 2003 VA clinical record notes 
the veteran's report that his left knee buckled to the 
lateral side with instability and that he needed to wear a 
brace at all times.  In a report of June 2003 VA examination, 
the examiner reported that the veteran exhibited mild 
mediolateral instability of the left knee; anterior and 
posterior drawer signs were negative.  A subsequent January 
2005 VA orthopedic consult note reflects the examiner's 
report of ACL, lateral collateral ligament (LCL), and medial 
collateral ligament (MCL) instability (complex) associated 
with the veteran's left knee.  The January 2005 consult note 
would appear in this case to reflect that the veteran's left 
knee stability is severely compromised in light of 
ligamentous instability.  Furthermore, a similar finding 
regarding ACL, LCL, and MCL instability of the left knee was 
made by the VA examiner as noted in the report of July 2006 
VA examination.  Thus, other than the report in June 2003 of 
mild instability, the clinical findings since November 1, 
2002, tend to support a greater level of instability of the 
left knee as claimed by the veteran.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt shall be resolved in favor 
of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Here 
finding any reasonable doubt in the veteran's favor, the 
Board concludes that from November 1, 2002 to June 25, 2007 
(the date the veteran underwent total left knee replacement 
surgery) the record supports a rating to 30 percent, the 
highest available under Diagnostic Code 5257, for severe left 
knee instability.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
left knee arthritis or his left knee instability is so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2007).  The United States Court of Appeals for 
Veterans Claims (Court) recently held that the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

In this regard, the Court noted that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no extraschedular referral is required.  Id.  
See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization).  

In this case, the Board has considered the veteran's 
contentions regarding his left knee arthritis and left knee 
instability and the effect those disabilities have on his 
employment as a school teacher, in particular, as a Junior 
ROTC instructor.  Here, the Board finds that the rating 
criteria to evaluate disability of the knee reasonably 
describe the claimant's disability level and symptomatology.  
Therefore, the veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  

For all the foregoing reasons, the Board finds that since the 
initial grant of service connection the criteria for a rating 
in excess of 20 percent for left knee arthritis and for a 
rating in excess of 10 percent prior to June 10, 2002, for 
left knee instability have not been met.  The Board also 
finds that from November 1, 2002 to June 25, 2007, the 
criteria for a rating to 30 percent for left knee instability 
have been met.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5260, 5261.

II. Veterans Claims Assistance Act of 2000

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board has considered the holding by the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) concerning increased 
compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  A claim for increased rating and a claim for a 
higher initial rating are similar in that the veteran seeks a 
higher evaluation for his service-connected disability.  The 
Court, however, did not hold in Vazquez-Flores that the VCAA 
notice requirements set forth in that decision applied to 
initial rating claims.  

In this regard, for example, if the veteran files a claim for 
service connection for a disability, the claim is granted, 
and he files a notice of disagreement with respect to the 
rating assigned and/or effective date of the award-thereby 
initiating the appellate process-more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d), 5103A, and 5104(a).  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Court in 
Dunlap also held that if a claim for service connection is 
granted after the VCAA's enactment, VA remains obligated to 
provided notice to the veteran as it relates to disability 
rating and effective date elements, if such notice was not 
provided prior to the claim being substantiated.  Dunlap, 21 
Vet. App. at 116.  Notwithstanding that fact, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
(disability rating and effective date) elements.  Id. at 119; 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In this instance, the Board's review of the evidence prior to 
the October 2001 rating decision, in which the claims for 
left knee arthritis and for left knee instability were 
granted, does not reflect that the veteran was provided 
notice as it relates to disability rating and effective date 
elements.  However, such notice was later provided the 
veteran in both April 2006 and July 2006.  Thereafter, the 
AMC readjudicated the veteran's claim and a supplemental 
statement of the case was issued in February 2008.  

With regard to the more detailed notice requirements in 
38 U.S.C.A. §§ 7105(d) and 5103A, the veteran was notified in 
October 2001 that his claims had been granted.  The notice 
included a copy of the RO's October 2001 rating decision.  In 
that rating decision, the veteran was informed of the 
evidence the RO had considered and its reasons for assigning 
separate 10 percent ratings for left knee arthritis and for 
left knee instability.  In August 2003, the RO issued the 
veteran a statement of the case (SOC).  The statement of the 
case apprised the veteran of the relevant rating criteria 
associated with his claims, and again provided the reasoning 
behind the RO's assignment of separate 10 percent disability 
ratings.  Consequently, the Board finds the more detailed 
notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 
5103A have been met.  Nothing about the evidence or response 
to any piecemeal notification suggests that the case must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  The Board also notes that during the course of this 
appeal, the veteran has been invited to submit evidence in 
support of his claims and has also been notified of the 
evidence VA will obtain on his behalf.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims for 
higher initial ratings for left knee arthritis and for left 
knee instability on appeal.  The veteran has been afforded VA 
medical examinations concerning his left knee disability and 
identified medical records have been obtained and associated 
with the claims file.  The veteran has also submitted 
evidence in support of his claim.  Neither the veteran nor 
his representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claims 
for higher ratings for left knee arthritis and for left knee 
instability that need to be obtained.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  


ORDER

An initial rating in excess of 20 percent for left knee 
arthritis is denied.  

A rating in excess of 10 percent for left knee instability 
prior to June 10, 2002 is denied.  

A rating to 30 percent for left knee instability for the 
period November 1, 2002 to June 25, 2007 is warranted, 
subject to the laws governing the payment of monetary 
benefits.  
REMAND

Initially, the Board notes that by regulatory amendment 
effective September 23, 2002, substantive changes were made 
to the schedular criteria for evaluation of intervertebral 
disc syndrome, as set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  Additionally, the criteria for rating 
diseases and injuries of the spine were changed, effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2007) (General Rating Formula for Diseases and Injuries 
of the Spine).  

Following the RO's August 2003 statement of the case, the 
veteran's claims for higher initial ratings for degenerative 
disc disease of the lumbar spine and for degenerative joint 
disease of the cervical spine were readjudicated in a 
February 2008 supplemental statement of the case (SSOC).  A 
review of the February 2008 SSOC does not reflect that the 
AMC considered the amended criteria for rating diseases and 
injuries of the spine which became effective on and after 
September 26, 2003.  (The Board notes that both the RO and 
the AMC have considered the amended criteria for 
intervertebral disc syndrome.  The amended criteria have been 
incorporated into the General Formula for Diseases and 
Injuries of the Spine.)  

In light of the above, due process concerns require that the 
veteran's claims for an initial rating in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
and for an initial rating in excess of 10 percent for 
degenerative joint disease of the cervical spine be remanded 
for consideration of 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2007) (General Rating Formula for Diseases and 
Injuries of the Spine), and the issuance of an SSOC.  See 
38 C.F.R. § 19.31(b)(2) (2007).  

Furthermore, the veteran was last medically examined in July 
2006.  In light of the remand of the veteran's claims for the 
reasons stated above, in addition to the veteran's continued 
complaints of pain and functional loss due to his lumbar and 
his cervical spine disabilities, the Board believes a more 
contemporaneous VA medical examination would be helpful in 
deciding the claims for higher initial ratings for lumbar 
spine and for cervical spine disabilities remaining on 
appeal.  Under these circumstances, the veteran should be 
scheduled to undergo an orthopedic examination at an 
appropriate VA medical facility.  The Board emphasizes to the 
veteran that failure to report to the scheduled examination, 
without good cause, may result in a denial of his claims for 
higher initial ratings for lumbar spine and for cervical 
spine disabilities.  See 38 C.F.R. § 3.655(b) (2007).  

Accordingly, these matters are REMANDED for the following 
action:

1.  The veteran should be scheduled for 
an orthopedic evaluation at an 
appropriate VA medical facility.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should report range of 
motion of the cervical spine and 
lumbosacral spine in all directions (in 
degrees).  Clinical findings should also 
include whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
cervical or lumbosacral spine; and 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups or with repeated 
use.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

2.  After undertaking any other 
development deemed appropriate, the 
claims for an initial rating in excess of 
20 percent for degenerative disc disease 
of the lumbar spine and for an initial 
rating in excess of 10 percent for 
degenerative joint disease of the 
cervical spine should be readjudicated in 
light of the former and revised rating 
criteria for evaluating disabilities of 
the spine.  In doing so, all evidence 
associated with the claims file since the 
AMC's February 2008 supplemental 
statement of the case should be 
considered.  

If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case.  The SSOC must contain the 
general criteria for rating spine 
diseases effective September 2003.  
Provide an opportunity to respond before 
the record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


